Citation Nr: 0421226	
Decision Date: 08/03/04    Archive Date: 08/09/04	

DOCKET NO.  94-41 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved disability 
pension benefits in the calculated amount of $20,088.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 decision of the VA 
Regional Office (RO) Committee on Waivers and Compromises in 
St. Petersburg, Florida.  

The Board remanded the appeal in August 1997 and September 
1999.  


FINDINGS OF FACT

1.  The veteran's spouse was in receipt of Social Security 
benefits during 1988, 1989, and 1990, and earned income 
during 1989 and 1990; the veteran did not report his spouse's 
receipt of Social Security until September 1991 and did not 
acknowledge her earned income until after receiving contact 
from the VA, regarding the income.  

2.  The veteran's failure to notify the VA of his spouse's 
receipt of Social Security and earned income in 1988, 1989, 
and 1990, was done with knowledge that the likely 
consequences of that failure would be that he would continue 
to receive a higher rate of improved disability pension even 
though he was aware that a reduction in his improved 
disability pension was required if he had an increase in his 
family income.  




CONCLUSION OF LAW

Bad faith on the part of the veteran precludes waiver of 
recovery of an overpayment of improved disability pension 
benefits in the calculated amount of $20,088.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(b)(2) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 
2002), is not applicable to the issue currently before the 
Board.  See Barger v. Principi, 16 Vet.App. 132 (2002).  

In August 1988 the veteran submitted a written statement 
indicating that he desired to apply for improved pension 
benefits.  At that time he was in receipt of § 306 disability 
pension benefits.  He submitted a statement of income, 
indicating that he was married.  He reported that the only 
income was his Social Security benefits.  He left blank the 
boxes regarding Social Security or earned income for his 
wife.  He indicated that he did not receive any interest or 
dividends.  

By official letter, dated in August 1988, the veteran was 
informed that his election of improved pension was approved 
effective August 1, 1988.  He was informed that the monthly 
rate awarded to him was based upon countable annual income of 
$7,197.  The letter informed him that pension was paid to 
make up the difference between countable annual income and 
the maximum annual rate.  He was informed of the maximum 
annual rate.  

He was also informed that in determining the countable annual 
income the following sources of income, as reported by him, 
were considered.  The letter informed him that his reported 
Social Security benefits, in the amount of $7,197, were 
considered.  The letter informed him that zero interest 
income was considered.  The letter also informed him that 
zero earned income and zero Social Security benefits for his 
spouse were considered.  He was informed that benefits were 
included for his spouse.  

The letter also informed him that VA pension was directly 
related to his family's income and that adjustments must be 
made in his payments whenever his family's income changed.  
Therefore, he must immediately notify VA if his family 
received any income from a source other than that shown in 
the letter.  He must also report any changes in the income 
shown in the letter.  Failure to inform VA promptly of 
changes in income could result in the creation of an 
overpayment in his account.  

In August 1989 the veteran submitted a eligibility 
verification report reflecting that his only income was his 
Social Security benefits.  He indicated that he was married 
and living with his spouse.  In the blank where he could have 
entered Social Security income for his spouse he drew a line.  
He indicated that he had received no wages from employment 
and left blank whether his spouse had  received wages from 
employment.  

By official letter, dated in August 1989, the veteran was 
informed that his disability pension award had been amended.  
The letter again informed him that pension was to make up the 
difference between countable annual income and the maximum 
annual rate.  He was informed of the countable annual income 
considered as well as the maximum annual rate.  He was 
informed that sources of income considered were his Social 
Security benefits.  He was informed that zero interest income 
for himself, and zero earned and Social Security income for 
his spouse were considered.  He was again informed that 
benefits were included for his spouse and that his VA pension 
was directly related to his family's income.  He was informed 
that adjustments to payments must be made whenever there were 
changes in his family's income and he must immediately notify 
VA if his family received income from any source other than 
that shown in the letter.  He must also report any changes in 
income shown in the letter.  Failure to promptly inform VA of 
these changes could result in creation of an overpayment in 
his account.  

In an August 1990 eligibility verification report the veteran 
reported that his only income was his Social Security 
benefits.  A line was drawn through the blank where his 
spouse's Social Security income could have been reported.  
Lines were also drawn through the blanks where his spouse's 
earned income could have been reported.  

By official letter, dated in August 1990, the veteran was 
informed that his disability pension award had been amended.  
He was informed of his countable annual income considered as 
well as the maximum annual rate, and that pension was paid to 
make up the difference between countable annual income and 
the maximum annual rate.  He was informed that the sources of 
income considered were his Social Security.  He was informed 
that zero interest income for him and zero earned and Social 
Security income for his spouse were considered.  He was 
advised that benefits were included for his spouse and that 
his VA pension was directly related to his family's income.  
He was also informed that adjustments to the payments must be 
made whenever his family's income changed and he must 
immediately notify VA if his family received income from any 
source other than that shown in the letter.  He must also 
report any changes in the income shown, and failure to inform 
the VA promptly of income changes could result in the 
creation of an overpayment.  

In a September 1991 eligibility verification report the 
veteran reported that his spouse was in receipt of Social 
Security benefits, in addition to his own receipt of Social 
Security benefits.  He reported that his wife had received no 
earned income.  

A March 1992 letter from the Social Security Administration 
reflects that the veteran's spouse had been in receipt of 
Social Security benefits from January 1988.  

A September 1992 letter to the veteran proposed to terminate 
his payments effective February 1, 1989.  The letter noted 
that the veteran had verified the receipt of $201 in interest 
income during 1989, and his wife's receipt of $6,273 in wages 
for 1989 and $3,406 in wages for 1990.  This letter informed 
him that, with consideration of the additional income, his 
total income exceeded the statutory limitation.  

During a personal hearing, held in February 1994, the veteran 
testified that a VA adjudication officer had told him that if 
he were in receipt of service-connected benefits he did not 
have to report any income other than that which he had 
reported.  He indicated that this was the reason that he had 
not reported his spouse's Social Security benefits or earned 
income.  

The law precludes waiver of recover of an overpayment or 
waiver of collection of any indebtedness where there is bad 
faith on the part of the person having an interest in 
obtaining a waiver of such recovery or the collection of such 
indebtedness.  38 U.S.C.A. § 5302.  Bad faith "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).  

The record indicates that the veteran was notified on 
multiple occasions that his VA pension benefit was directly 
related to his total family income, and that he was receiving 
benefits for his spouse.  The record also indicates that he 
was notified on multiple occasions that zero earned and 
Social Security income was considered for his spouse.  He was 
also notified on multiple occasions that any income that he 
had received, that had not been shown in letters to him 
regarding amendments to his award, must immediately be 
reported.  

Although the veteran has testified that he did not report his 
spouse's Social Security and earned income because he had 
been told by a VA employee that he did not need to report 
this income if he were in receipt of service-connected 
benefits, the record indicates that he was not in receipt of 
service-connected benefits.  The veteran has indicated that 
he was told this information orally over the telephone.  It 
is unclear if the VA employee who told him this was aware of 
what type of benefits the veteran was in receipt of.  In any 
event, the Board concludes that with consideration of 
multiple written notices to the veteran unequivocally 
informing him that he must immediately notify VA of any 
family income that was not shown in those notices that the 
overwhelming weight of the evidence supports the conclusion 
that the veteran was well aware of his obligation to report 
his spouse's receipt of Social Security benefits and her 
receipt of earned income, as well as his receipt of interest 
income.  In order for the veteran to be guilty of fraud, 
misrepresentation, or bad faith, the evidence must reflect a 
certain intent on his part to accomplish the objective of 
continued receipt of pension by intentionally providing 
inaccurate or false information to the VA or by remaining 
silent with evidence indicating that he was aware that such 
silence would mislead VA into continuing a greater award than 
to which he was entitled.  

With consideration of the multiple written notices to the 
veteran, as well as these notices informing the veteran of 
the basis of the calculation of the amount of his pension 
award, a preponderance of the evidence supports a finding 
that the veteran was clearly aware that he should immediately 
inform VA of his wife's Social Security benefits and earned 
income.  Further, a preponderance of the evidence supports a 
finding that the veteran was aware that if he reported his 
wife's receipt of earned income and Social Security benefits 
it would cause a reduction in his pension award.  

On the basis of the above analysis, a preponderance of the 
evidence reflects that the veteran was aware that if he did 
not inform VA of his wife's receipt of earned income and 
Social Security benefits he would continue to receive an 
improved disability pension benefit at a greater rate than he 
would if he informed VA of his wife's receipt of this income.  
As a result of the veteran's silent and affirmative report 
that his wife was not in receipt of Social Security benefits 
or earned income he was paid an amount of improved disability 
pension benefits greater than to which he was entitled, 
resulting in a loss to the Government.  Therefore, the 
veteran acted in bad faith and waiver of recovery of the 
overpayment of improved disability pension benefits is 
precluded without consideration of equity and good 
conscience.  




ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits, in the calculated amount of $20,088, is 
denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



